PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/619,513
Filing Date: 5 Dec 2019
Appellant(s): BEIERSDORF AG



__________________
Heribert F. Muensterer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/25/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

The application is examined in view of ethylhexylglycerin as specific alkanediol. Claim 57 recites the combination of butyl glycol, ethylhexylglycerin and 2-methylpropane-1,3-diol and does not read on the elected species. Although claim 57 is examined in previous office action since prior arts teach the combination of three alkanediols for compact prosecution, claim 57 is withdrawn from consideration in new ground of 103 rejection to streamline the examination.

Claims 38, 40, 42, 44-50, 52-58, 60-62 are pending.  Claims 38, 40, 42, 44-50, 52-56, 58, 60-62 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58 and 61-62 (61-62 is typo of 60-61) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 58 and 61-62 ((61-62 is typo of 60-61) introduces new matter as the claim recites the limitation: “does not contain a silicon-containing compound” and “not present in the form of a shampoo”. There is no support in the specification for this limitation. The limitation of: “does not contain a silicon-containing compound” and “not present in the form of a shampoo” was not described in the specification as filed, and person skilled in the art would not recognize in the applicant’s disclosure a description of the invention as presently claimed. The specification discloses “skin care” but does not describe the instantly claimed limitation.  There is no guidance in the specification to select “does not contain a silicon-containing compound” and “not present in the form of a shampoo” and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 58 and 60-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 58 and 60-61, claims 58 and 60-61 have negative limitation and there is no positive recitation in the applicant’s specification. This is indefinite. MPEP 2173.05(i). Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 52 reciting ethylhexylglycerin at 0.05% to 20% does not further limit the subject matter of the claim 48 (reciting ethylhexylglycerin from 0.05 to 0.5%) upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38, 40, 42, 44-46, 48-50, 52-55, 58, 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US20060210612) in view of Nielsen et al. (US20050238610), Lal et al. (US20060079431) and Naylor (US4704226), Jiao et al. (US20170173162) and De La Cruz (US20100197544).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Simon et al.  teaches An article containing:(A) a water-insoluble hydrophilic
polyurethane foam support, and, impregnated on the support, (B) a composition containing separate, non-emulsified aqueous and oily phases, the aqueous and oily phases being present in a ratio by weight ranging from 25/75 to 90/10 (aqueous/oily), the oily phase having a melting point of less than 25° C. The foam can in particular be an open cell polyurethane foam. This article can be used in particular for cleansing and/or removing make-up from the skin of the face and/or body as well as for removing make-up from the eyes (abstract). The aqueous phase of the impregnation composition used according to the invention comprises water and optionally any water-soluble or water-dispersible additive(s). Mention may in particular be made, as water soluble additives, of polyols, such as glycerol, and glycols, such as hexylene glycol, polyethylene glycols and polypropylene glycol. According to a preferred embodiment of the invention, the composition comprises at least one polyol, preferably glycerol or hexylene glycol or their mixtures. According to a specific embodiment of the invention, the composition is preferably virtually devoid of ethanol. The term "virtually devoid of ethanol" is understood here to mean a composition comprising less than 2% by weight and preferably less than 1% by weight of ethanol, with respect to the total weight of the composition (page 3, [0036-0038]). According to a preferred embodiment of the invention, the oily phase comprises one or more oils chosen from hydrocarbon oils of mineral or synthetic origin and silicone oils (page 3, [0042]). Additional additives include sodium chloride, ethylhexylglycerin and panthenol (page 6, [0085, 0087, 0089]). Use may be made, as preservatives, of any preservative commonly used in the fields biguanide polyhexamethylene biguanide hydrochloride (CTFA name: polyaminopropyl biguanide) and their mixtures. According to a preferred embodiment of the invention, the composition comprises polyhexamethylene biguanide hydrochloride, alone or as a mixture with other preservatives (page 6, [0086]). The use of these two-phase compositions thus requires preliminary agitation in order to form a dispersion
at the time of us (page 1, [0005]). In one working example, exthylhexylglycerin is at 1.2% and sodium chloride is at 0.5% (page 8, [0115]).
Nielsen et al. teaches cosmetic composition and skin care composition (abstract; page 1, [0001-0003]). The composition comprises one of more preservatives such as ethanol and phenoxyethanol at an amount of 1% or less (page 14, [0182-0185]). In one example, sodium chloride is present at 2.5% and ethylhexyl glycerin is present at 0.50% (page 15, [0196]).
Lal et al. teaches composition comprising surfactant of formula (I). In typical
shampoo or liquid body wash formulation, sodium chloride is from 0-3% (page 6,
[0047]). In typical hair conditioner formulation, sodium chloride is from 0-5% (page 6,
[0048]).
Naylor teaches the viscosity of cosmetic cleansing composition is in creased by
admixing with such compositions an effective amount of a thickener comprising an
alpha acetamido-fatty acid soap (abstract). Alpha-acetamido-fatty acid soaps are found
to be effective thickeners for anionic surfactants in aqueous solution. The thickened
blends are suitable for hair and body shampoos, pet shampoos, skin cleansers and light
duty detergents (column 2, line 63-68). It is preferable that an inorganic salt (sodium
chloride is especially preferred) be present, up to about 5 wt.% to aid thickening (column 3, line 55-60).
	Jiao et al. teaches Chemical preservatives and physical preservation are usually combined. Common anti-microbial preservatives include sodium nitrate, sodium nitrite, sulfites (sulfur dioxide, sodium bisulfite, and potassium hydrogen sulfite), benzoic acid/sodium benzoate, sorbic acid/sodium sorbate, propionic acid/calcium propionate/sodium propionate, and disodium EDTA targeting on different products. The efficacy, safety and toxicity of many synthetic preservatives are under the scrutiny among academics and regulation agencies because of the adverse reports and concerns from customers, for instance paraben and its analogues, which have been banned in Europe and some Asian countries as well. Natural preservatives are considered safer and more environmentally-friendly alternatives for microbial infection with a broad range of structurally diversified bioactive compounds such as alkaloids, flavonoids, aromatic terpenoids and saponins ([0004]).
De La Cruz  teaches As a preservative, many, if not most, rinseless formulations employ ingredients from the paraben family due to their significant bactericidal and fungicidal properties. Most members of the paraben family have been found to have negative health consequences. For example, propyl paraben is considered toxic to the human developmental and reproductive system. Moderate concerns for this ingredient include allergies, immunotoxicity, endocrine disruption, and organ system toxicity. A published Cosmetic Industry Review concluded that propyl paraben sensitizes the skin and can instigate an immune system response including itching, burning, scaling, hives, and blistering. In comparison, methyl paraben is also toxic but with slightly different consequences. Methyl paraben can contribute to cancer. Further, toxicology research has concluded that low dose consumption in animals showed broad systemic effects at low doses. In the Journal of Applied Toxicology, (1): 67-77, Jan.-Feb. 27, 2007, article titled "Comparison of the global gene expression profiles produced by methylparaben, n-butylparaben and 17 beta-oestradiol in MCF7 human breast cancer cells", D. Pugazhendhi, A. J. Sadler, and P. D. Darbre conclude that the parabens tested had negative biochemical or cellular level changes including interference with gene expression ([0013]).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Simon et al.  is that Simon et al.   do not expressly teach amount of sodium chloride from 1.5 to 5%, amount of ethylhexylglycerin from 0.05 to 0.5%, ethanol and phenoxyethanol, excluding parabens. This deficiency in Simon et al.   is cured by the teachings of Nielsen et al., Lal et al., Naylor, Jiao et al. and De La Cruz.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Simon et al., as suggested by Nielsen et al., Lal et al., Naylor, Jiao et al. and De La Cruz,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to have 1.5% to 5% of sodium chloride and 0.05 to 0.5% of ethylhexylglycerin because this is optimization under prior art condition or through routing perimentation. MPEP 2144.05.  Under guidance from Nielsen et al. teaching ethylhexylglycerin at 0.50%, Lal et al. teaching sodium chloride from 0-3% and Naylor teaching sodium chloride up to 5%, it is obvious for one of ordinary skill in the art to have 1.5% to 5% of sodium chloride and 0.05 to 0.5% of ethylhexylglycerin and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to use other preservatives such as polyhexamethylene biguanide hydrochloride instead of parabens because parabens are toxic and banned in Europe and some Asia country as suggested by Jiao et al. and De La Cruz. Since it is advantage to avoid parabens,  thus, it is obvious for one of ordinary skill in the art to use other preservatives such as polyhexamethylene biguanide hydrochloride instead of parabens and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to include up to 1% of ethanol and phenoxyethaol in the composition because they are suitable preservative for skin care composition. MPEP 2144.07. Under guidance from Nielsen et al. teaching skin care composition comprising one of more preservatives such as ethanol and phenoxyethanol at an amount of 1% or less, it is obvious for one of ordinary skill in the art to include up to 1% of ethanol and phenoxyethaol in the composition and produce instant claimed invention with reasonable expectation of success.
Regarding claim 1 (typo of 38), 48, none of excluded ingredient is required.
Regarding claims 45-46 and 54-55, Simon et al. teaches panthenol and hydrodispersion.
Regarding claims 58, 60-61, none of silicon compound and shampoo is required, silicone compound is only cited as alternative to other oil such as hydrocarbon oil.
Regarding 62, since prior arts teach the same or substantially same preparation, the same or substantially same preparation is expected to have the same property. 

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 

Claims 47 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (US20060210612) in view of Nielsen et al. (US20050238610), Lal et al. (US20060079431) and Naylor (US4704226), Jiao et al. (US20170173162) and De La Cruz (US20100197544),  as applied of the above 103 rejections for claims 38, 40, 42, 44-46, 48-50, 52-55, 58, 60-62, further in view of Gupta (US20040081672).
 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Simon et al., Nielsen et al., Lal et al., Naylor, Jiao et al. and De La Cruz teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Gupta teaches cosmetic composition in the form of shampoo, show gel and cleanser (claims 1 and 6). It is also common to use rheology modifiers for the control of viscosity and to provide skin feel attributes in cosmetic compositions. A variety of rheology modifiers can be used in the compositions of the present invention. The examples of rheology modifiers include, without limitation, Aristoflex AVC (Ammonium
Acryloyldimethyltaurate/VP Copolymer), Structure Plus and Structure XL (Acrylates/
Aminoacrylates/C10-30 Alkyl PEG-20 ltaconate Copolymer), Carbomer, Xanthan Gum,
Gellan Gum, Gum Arabic, Bentonite, various Clays, Silicas, Fumed Silica, Zeolites,
Carbopol ETD 2020 (Acrylate C10-30 Alkyl Acrylate Crosspolymer), Rheocin
(trihydroxystearin), Hydramol PGDS (PEG-90 Diisostearate), C24-28 Alkyl Dimethicone,
Behenyl alcohol, and other Similar materials (page 6, [0044]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Simon et al. is that Simon et al.  do not expressly teach Acrylate C10-30 Alkyl Acrylate Cross linked polymer. This deficiency in Simon et al. is cured by the teachings of Gupta.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to include Acrylate C10-30 Alkyl Acrylate Cross linked polymer, as suggested by Gupta, and produce the instant invention.
One of ordinary skill in the art would have been motivated to include Acrylate
C10-30 Alkyl Acrylate Crosslinked polymer because it is a suitable ingredient in skin care composition such as cleanser. MPEP 2144.07 states, The selection of a known material based on its suitability for its intended use supported a pr1ma facfe obviousness determination in Sinclair & Carroll Co, v. lnlerchemica! Corp., 325 U.S. 327, 65 USPQ 297 (1945). Since Gupta teaches Acrylate C10-30 Alkyl Acrylate crosspolymer (Cross linked polymer) as suitable and known viscosity modifier in skin acre composition, it is obvious for one of ordinary skill in the art to include Acrylate C10-30 Alkyl Acrylate Crosslinked polymer and produce instant claimed invention with reasonable expectation of success.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejection of claim 48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

(2) Response to Argument
	Appellants argue that none of the altogether 13 preparations which are
exemplified in the instant specification (and are present as aqueous preparations,
hydrodispersions, hydrogels and emulsions) contains any silicon-containing compound,
nor are silicon-containing compounds mentioned in the instant specification; none of the 13 compositions which are exemplified in the instant specification is indicated to be (or be suitable as) shampoo, nor are shampoos (conventionally used for cleaning hair, not for cleansing skin or caring for skin) mentioned as possible form of the claimed preparations (which are suitable for cleansing skin and/or caring for skin), Thus, there are written description for claims 58 and 60-61.
In response to this argument: this is not persuasive. The fact that appellant’s working examples do not contain silicon-containing compound and are not in the form of shampoo is not written description for exclusion of silicon-containing compound and shampoo. Firstly, silicone-containing compound is so broad with numerous varied structures, one artisan in the art does not know what appellants try to exclude. Secondly, appellants expressly exclude a list of ingredients in claim 38, there is no where in appellant’s original disclosure to indicate that silicon-containing compound and shampoo should be excluded, and thus one artisan in the art would not recognize in the appellant’s disclosure a description of excluding silicon-containing compound and shampoo.  MPEP 2173.05 (i), Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Therefore, the written description rejection is still proper.

Appellants argue that claims 58 and 60-61 do have support in the specification and the boundary of claims are definite.
In response to this argument: this is not persuasive. As discussed in the above response to argument for written description rejection, there is no support of excluding silicon-containing compound and shampoo. As discussed in the above 112 rejection, the boundary and scope of claims 58 and 60-61 are not clear. Firstly, silicone-containing compound is so broad with numerous varied structures, one artisan in the art does not know what appellants try to exclude. Secondly, appellants expressly exclude a list of ingredients in claim 38, there is no where in appellant’s original disclosure to indicate that silicon-containing compound and shampoo should be excluded, and thus claims 58 and 60-61 are indefinite.

Appellants argue that claim 52 recites the total concentration of one or more alkanediols in addition to ethylhexylglycerin, so claim 52 clearly limits the subject matter of claim 48.
In response to this argument: This is not persuasive. Claim 48 recites (a) one of more alkanediols from a Markush group including ethylhexylglycerin and ethylhexylglycerin being present in a concentration of from 0.05 to 5% by weight, and claim 52 recites (a) is present in a concentration of from 0.05% to 20%. When (a) in claim 48 is ethylhexylglycerin only, claim 52 reciting (a) ethylhexylglycerin from 0.05 to 20% fails to further limit the subject matter of claim 48. Furthermore, the application is examined in view of ethylhexylglycerin as specific alkanediol, at least for this part of scope of claims 48 and 52, the rejection of claim 52 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is proper.

Appellants argue that independent claims 38 and 48 also exclude the presence of inter alia, polyethylene glycol, polyethylene glycol ethers and several specific (but commonly used) UV filter substances. Claims 38 and 48 further exclude the presence of parabens isothiazolinones and 3-iodopropargyl N-butylcarbamate, i.e., three preservatives which are commonly used in cosmetics. By contrast, paragraph [0037] of SIMON mentions polyethylene glycols as examples of polyols which are preferably present in the compositions of SIMON (as acknowledged at page 7 of the December 27, 2021, Final Office Action). Further, according to paragraphs [0064] and [0065] of SIMON, polyoxyethylenated fatty alcohols and polyoxyethylenated alkyl phenols, i.e.,
polyethylene glycol ethers are among the particularly preferred non-ionic surfactants
which are preferably present in the compositions of SIMON. Further, as acknowledged in the paragraph bridging pages 7 and 8 of the December 27, 2021, Final Office Action, according to paragraph [0086] of SIMON, "[u]se may be made, as preservatives, of any preservative commonly used in the fields under consideration, such as, for example parabens, chlorhexidine gluconate, polyhexamethylene biguanide hydrochloride (CTFA name: polyaminopropyl biguanide) and their mixtures". Emphasis added. Even further, according to paragraph [0085] of SIMON (any) UV screening agent may be present in the compositions disclosed therein as well.
	In response to this argument; this is not persuasive. As discussed in the above 103 rejection, because parabens are toxic and banned in Europe and some Asia country as suggested by Jiao et al. and De La Cruz. Since it is advantage to avoid parabens,  thus, it is obvious for one of ordinary skill in the art to use other preservatives such as polyhexamethylene biguanide hydrochloride instead of parabens and produce instant claimed invention with reasonable expectation of success. No other excluded ingredient is required in the composition of Simon et al., those excluded are either cited as alternative or not cited at all. Furthermore, none of polyethylene glycols and excluded ingredient other than parabens is required in the working example of Simon et al. ([0115]). Therefore, the 103 rejection is still proper.

Appellants argue that Appellants further point out that sodium chloride is mentioned in SIMON merely as an example of an optionally present adjuvant (i.e., example of an optionally present electrolyte). See, paragraph [0085] of SIMON in this regard. Appellants argue that Independent claim 38 recites, inter alia, that the cosmetic composition comprises from 1.5% to 5% by weight of sodium chloride. Several of the exemplified compositions of SIMON contain sodium chloride as electrolyte (and some other exemplified compositions contain sodium bicarbonate as electrolyte). All of these compositions have in common that the electrolyte is used in a concentration which is not higher than 1 % by weight (in the case of sodium bicarbonate). The exemplified compositions of SIMON which contain sodium chloride contain this salt in a concentration which is not higher than 0.6 % by weight (and as low as 0.26 % by
weight, as in Example 4 of SIMON), significantly lower (by a factor of almost three) than the lower value of the corresponding concentration range recited in instant claim 38.
It is noted that in this regard, the rejection appears to rely upon the disclosures of
NIELSEN and NYLAR. Regarding NIELSEN, the rejection points to page 5, paragraph [0196] thereof, which discloses a composition containing 0.5 % by weight of ethylhexylglycerin and 2.5 % by weight of sodium chloride. However, in contrast to SIMON which is directed to a composition containing separate, non-emulsified aqueous and oily phases impregnated on a water-insoluble hydrophilic polyurethane foam support in the form of a make-up removing article (see, e.g., title and abstract of SIMON), NIELSEN is directed to a low-viscosity oil-in-water(O/W) emulsion (see, e.g., paragraph [0001] of NIELSEN). Further, according to paragraph [0018] of NIELSEN, the compositions disclosed therein are surprisingly stable, low-viscosity emulsions, which contain large quantities of electrolytes and leave an excellent sensation on the skin. Due to the significant differences between the compositions of SIMON and NIELSEN set forth above, it is not seen that one of ordinary skill in the art wishing to modify the compositions of SIMON would be motivated to consider the disclosure of
NIELSEN in any respect, let alone with respect to the concentration of the optionally
employed electrolyte. Regarding NAYLOR, the rejection relies upon the abstract of this document, according to which the viscosity of cosmetic cleansing compositions is increased by admixing with such compositions an effective amount of a thickener comprising an alpha-acetamido-fatty acid soap. According to the rejection, col. 3, lines 55-60 of NAYLOR further discloses that it is preferably that up to about 5 wt.% of an inorganic salt (sodium chloride being especially preferred) be present to aid thickening. In this regard, it is pointed out that according to col. 2, lines 44-59 of NAYLOR, the invention disclosed therein is a process for thickening an aqueous solution containing
an anionic surfactant selected from the group consisting of alkyl sulfates, alkyl ether
sulfates, alkyl benzene sulfonates and olefin sulfonates comprising the addition to the
solution of an alpha-acetamido-fatty acid soap having the general formula shown in col 2. of NAYLOR wherein R is a hydrocarbon group containing from 10-20 carbon atoms and M is a cation. The compositions of SIMON are neither aqueous solutions nor do they contain surfactants (which apparently would make it practically impossible to keep the aqueous and oily phases separate) and/or an alpha-acetamido-fatty acid soap.
It further has to be taken into account here that the preparations of SIMON must
have a reasonably low viscosity to enable them to be impregnated into a polyurethane
foam support. The high viscosity of the composition desired according to NAYLOR
would apparently make impregnation very difficult, if not impossible. Appellants submit that the above reasons are additional reasons (i.e., in addition to the reasons set forth above) why the Examiner has failed to establish a prima facie case of obviousness of the subject matter of claim 38 and the claims dependent thereupon.
In response to this argument: This is not persuasive. Simon et al. teaches clearly a cosmetic cleansing composition in working example comprising exthylhexylglycerin at 1.2% and sodium chloride at 0.5%; Lal et al. is relied on for teaching cosmetic cleansing composition generally comprising sodium chloride from 0-3%, Naylor is relied on for teaching sodium chloride up to 5% generally in cosmetic cleansing. Since Simon et al., Lal et al. and Naylor all direct towards cosmetic cleansing composition that is not limited to any particularly type of cosmetic cleansing composition, Lal et al. and Naylor are properly relied on to guide one of ordinary skill in the art to optimize the amount of sodium chloride and have 1.5% to 5% of sodium chloride to produce appellant’s claimed invention with reasonable expectation of success. Therefore, the 103 rejection is still proper.

Appellants argue that Instant dependent claim 45 recites that the preparation of claim 38 is present in the form of a hydrodispersion. It is noted that patents.justia.com/patent/20150290117 states, inter alia: Hydrodispersions are dispersions of a liquid, semisolid or solid inner (discontinuous) lipid phase in an outer aqueous (continuous) phase. Hydrodispersions-like emulsions too, which feature a similar phase arrangement-are metastable systems and therefore have a tendency to be converted to a state with two intrinsically coherent discrete phases. In a
conventional O/W emulsion, the choice of a suitable emulsifier prevents phase
separation. In contrast to conventional emulsions, hydrodispersions, however,
contain only very small amounts of emulsifier (up to 2% by weight) or may even
be entirely free of emulsifiers. In the case of hydrodispersions which consist of a liquid lipid phase in an outer aqueous phase, the stability of the multiphase system is typically assured by forming a gel structure with the lipid droplets in stable suspension therein in the aqueous phase with the aid of a gel former or thickener. Known thickeners are homopolymers or copolymers of acrylic acid and/or acrylamide and derivatives thereof. However, polyacrylate-based formulations frequently do not exhibit any lasting care effects. Gel formulations are also saltsensitive, and so they frequently break as a result of the presence of salts on application to the skin. It is not seen that SIMON discloses any hydrodispersions. In any event, it apparently would not be possible for the compositions of SIMON to be present as hydrodispersions because the compositions of SIMON are expressly required to consist of two separate (and readily separating) phases. This is an additional reason (i.e., in addition to the reasons set forth above) why the rejection of claim 45 lacks merit and should be reversed, which action is respectfully requested.
	In response to this argument: This is not persuasive. Simon et al. clearly teaches the forming of dispersion through mixing of oil phase and aqueous phase ([0005, 0006]), thus, clearly teach the limitation of hydrodispersion, and the 103 rejection is still proper.

Appellants argue that Dependent claim 62 recites that the preparation of claim 38, when applied to skin increases the barrier lipid content of the stratum corneum ( see page 2, lines 21-23 of the instant specification). It is not seen is that SIMON teaches or suggests a two-phase composition which, when applied to skin, increases the barrier lipid content of the stratum corneum. It is noted that at page 12 of the December 27, 2021, Final Office Action it is alleged with respect to claim 62 that "since the prior arts teach the same or substantially same preparation, the same or substantially same preparation is expected to have the same property.". In this regard, it is pointed out that as set forth above, the composition of SIMON differs significantly from the claimed preparation in several respects, whereof there is no reason to assume that the former has the same properties as the latter. This is an additional reason (i.e., in addition to the reasons set forth above) why the rejection of claim 62 lacks merit and should be reversed, which action is respectfully requested.
In response to this argument: This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the above 103 rejections, since prior arts (combination) teach the same or substantially same preparation, the same or substantially same preparation is expected to have the same property. Therefore, the combination of prior arts teaches each limitation of appellant’s claimed invention, either expressly or inherently; and the 103 rejection is still proper.

Appellants argue that the rejected claims 47 and 56 are dependent claims and patentable for at least the reasons set forth above with respect to the corresponding independent claims. GUPTA fails to cure the noted deficiencies of SIMON, nor has the Examiner made any allegations to the contrary in this regard.
In response to this argument: this is not persuasive. Since the above arguments are not sufficient to overcome the 103 rejection for the independent claims, the same arguments are not sufficient to overcome dependent claims 47 and 56 either. Therefore, the 103 rejection is still proper.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JIANFENG SONG/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:
/BRIAN-YONG S KWON/Supervisory Patent Examiner, Art Unit 1613  
                                                                                                                                                                                                      
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.